Martin, C.
This is an action to recover the amount which the plaintiff has paid as endorser on a promissory note of which the defendants are alleged to have been makers. The trial in the circuit court resulted in a judgment against Harvey by default. He does not appeal. The defendant Kerens prevailed before the jury. Thereupon the plaintiff appealed to the court of appeals in which the judgment in favor of Kerens was reversed and the cause, remanded for another trial. Prom this action of the court of appeals, said defendant brings the case here. '
I have examined the evidence, instructions and rulings as contained in the abstracts and briefs, and have, also, considered the objections urged against the opinion rendered in the court of appeals, and have reached the conclusion, that the action of the court of appeals in reversing the judgment and remanding the cause was proper. Accordingly the judgment of the ■court of apjieals, for the reasons stated in its opinion, is affirmed.
All concur.